           Case 1:05-cv-05231-RJS Document 758 Filed 06/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SECURITIES AND EXCHANGE
    COMMISSION,

                                      Plaintiff,

          -v-                                                               No. 05-cv-5231 (RJS)

    AMERINDO INVESTMENT ADVISORS
    INC., et al.,

                                     Defendants.

                                                                                   ORDER
UNITED STATES OF AMERICA

         -v-

                                                                            No. 05-cr-621 (RJS)
ALBERTO WILLIAM VILAR, et al.,

                                     Defendants.

RICHARD J. SULLIVAN, Circuit Judge:

         On December 9, 2019, the Court issued a Second Preliminary Order of Forfeiture as to

Substitute Assets in this matter. (Doc. No. 848.) The Court is now in receipt of petitions filed by

Lauranne Christov (Doc. Nos. 863, 865, 892); Lisa and Debra Mayer (Doc. No. 864); Alfred

Heitkonig (Doc. No. 869); Paul Marcus, The Deane J. Marcus Trust, The Steven E. Marcus Trust,

The Cheryl Marcus-Podhaizer Trust, and The Eve S. Marcus Children’s Trust (Doc. No. 878);

Amerindo Advisors (UK) Limited Retirement Benefits Scheme (Doc. No. 882); James Stableford

(Doc. Nos. 886–87); and E. Ronald Salvitti (Doc. No. 890). 1

         IT IS HEREBY ORDERED THAT the government shall submit a letter by July 7, 2020


1
 In light of the fact that Defendant Gary Tanaka has appealed the Court’s denial of his motion to vacate the Second
Preliminary Order of Forfeiture as to Substitute Assets (Doc. No. 870), the Court once again acknowledges that the
government will “forestall distribution of the defendants’ assets pending a final resolution” of that appeal (see Doc.
No. 839).
         Case 1:05-cv-05231-RJS Document 758 Filed 06/29/20 Page 2 of 2


outlining its proposed next steps regarding the Second Preliminary Order of Forfeiture, and

providing the Court with an update, if any, about discussions with Lisa and Debra Mayer

“regarding a resolution of their claim.” (Doc No. 846.)

SO ORDERED.

Dated:        June 29, 2020
              New York, New York

                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                2
